UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 29, 2012 PAULSON CAPITAL CORP. (Exact name of registrant as specified in its charter) Commission File Number: 000-18188 Oregon 93-0589534 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 811 S.W. Naito Parkway, Portland, Oregon (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:503-243-6000 Former name or former address if changed since last report:no change Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) Item 8.01 Other Events On February 29, 2012, Paulson Investment Company,Inc. ("PIC"), the operating subsidiary of Paulson Capital Corp. (the "Registrant"), issued a press release announcing that an agreement in principle has been reached among it, the Registrant and JHS Capital Advisors, Inc. ("JHS"), regarding the contemplated sale of PIC's retail brokerage business to JHS.The completion of the transaction is subject to final documentation in form acceptable to all parties and the approval of the Financial Industry Regulatory Authority. The full text of the press release is included as Exhibit 99.1 to this Current Report. Item 9.01 Financial Statements and Exhibits (d) Exhibits The following exhibit is filed herewith: Paulson Investment Company Inc. press release dated February 29, 2012. 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:February 29, 2012
